DETAILED ACTION
This action is in reply to the submission filed on 2/10/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment to claims 1, 4-7, 10, 13-16, 19 and 21-22 are acknowledged.
Claims 1-2, 4-11 and 13-22 are currently pending and have been examined under the effective filing date of 6/26/2019.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

	Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive, in part.  Examiner thanks Applicant for sufficiently responding to the claim objections in the last action. Regarding the claim amendments filed 2/10/2022, Examiner has posited 101 and 103 rejections below, including cited art Wu to teach the limitations of indexing, converting and formatting multiple data types.
Regarding page 16 of Applicant’s remarks, software improvements that consist of abstract ideas are not additional elements as evaluated under 35 U.S.C. 101 and current office guidelines according to the MPEP and PEG.  Specifically the improvements mentioned in page 16: matching differing data formats in the context of parties’ invoices.  Examiner has considered the claim elements mentioned in Applicant’s remarks as well as all elements in the claims; automatically performing the elements that Examiner has considered in the claims and Applicant’s remarks, and causing a computer to display an invoice does not invoke a practical application or significantly more than the abstract ideas outlined in the 101 analysis in this Action.  Regarding page 17, Examiner is not convinced by the argument concerning an improvement in technology that automates the line code matching, resulting in time savings and convenience. Absent a purpose built computer with structural limitations beyond a general purpose computing device, or some other additional element being added to the claims from the Specification, Examiner does not see a practical application of the abstract idea.
Regarding the prior art rejections, Examiner has submitted Wu (see rejection in Action), as teaching the newly added limitations of multiple formats and multiple instances of indexing. Examiner thanks Applicant for referring to specific figures of present Application, and maintains Petersen teaching indexing a first time based on the first format, and Sankey teaching determining whether a cost or division code automatically matches a corresponding project code in the prime contract SOV.

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  The end of the claims end with incorrect punctuation. Appropriate correction is required.
Claims 21 and 22 are objected to because of the following informalities: there seems to be three embodiments of program instructions and it is unclear if the associated cost code and type are intended to comprise program instruction “that are executable by the at least one processor to cause the computing system to perform functions including adding a first respective representation of each sub invoice line item to an index table,” and the parent division code “comprise program instructions that are executable by the at least one processor to cause the computing system to perform functions including adding a second respective representation of each sub invoice line item to the index table”  Appropriate correction/clarification is required in the claim language.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-11 and 13-22 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 10 and 19 and their dependent claims 2, 4-9, 21; 10, 11, 13-18, 22; and 20 respectively recite a method and/or system for:
 receiving a prime contract schedule of values (SOV), wherein the prime contract SOV comprises a plurality of line items, each line item in the prime contract SOV having an associated project code and contract amount; 
receiving one or more sub invoices, wherein each sub invoice comprises at least one sub invoice line item, each sub invoice line item having a first format that include (i) an associated cost code, (ii) an associated cost type, and (iii) sub invoice amount; 
receiving a request that the one or more sub invoices be sent to a second user for review; 
receiving (i) an indication that the one or more sub invoice are approved and (ii) a request to generate a prefilled owner invoice based on at least the one ore more sub invoices;
based on the request to generate the prefilled owner invoice; 
	generating an index table, wherein the index table comprises,
indexing each sub invoice line item a first time based on the first format including its associated cost code and cost type; 
converting each sub invoice line item having the first format into a second format, different from the first format, wherein the second format includes a parent division code for each sub invoice line item based on its associated cost code;
 indexing each sub invoice line item a second time based on the second format;
for each sub-invoice line item, determining whether (i) the associated cost code included in the first indexing or (ii) the parent division code included in the second indexing matches a corresponding project code associated with one of the line items in the prime contract SOV;
for each sub invoice line item, matching one of (i) the associated cost code and cost type included in the first indexing or (ii) the parent division code included in the second indexing to a corresponding project code associated with one of the line items in the prime contract SOV such that each sub invoice line item in the one or more sub invoices corresponds to one of the plurality of line items in the prime contract SOV;
based on the matching, generating the prefilled owner invoice such that the sub invoice amount from each respective sub invoice line item is applied to the contract amount from the corresponding line item in the prime contract SOV;
receiving from a second client an indication that the one or more sub invoices are approved and a request to generate a prefilled owner invoice based on at least one or more sub invoices.
Additionally, claims 2, 11 and 20 recite wherein the project codes associated with the plurality of line items in the prime contract SOV comprise a first syntax, and wherein the cost codes associated with the at least one sub invoice line item comprise a second syntax different from the first syntax.
Claims 4 and 13 recite wherein the project codes associated with the plurality of line items in the prime contract SOV are division codes, and wherein matching one of (i) the associated cost code included in the first indexing or (ii) the parent division code included in the second indexing to a corresponding project code associated with one of the line items in the prime contract SOV comprises matching the parent division code included in the second indexing to an identical division code in one of the plurality of line items in the prime contract SOV.
Claims 5 and 14 recite wherein each line item in the prime contract SOV further comprises an associated cost type, wherein the project codes associated with the plurality of line items in the prime contract SOV are cost codes, and wherein matching one of (i) the associated cost code included in the first indexing or (ii) the parent division code included in the second indexing to a corresponding project code associated with one of the line items in the prime contract SOV comprises matching both of the cost code and cost type included in the first indexing to an identical cost code and cost type in one of the plurality of line items in the prime contract SOV.
Claims 6 and 15 recite receiving one or more direct cost invoices, wherein each direct cost invoice comprises at least one direct cost invoice line item, each direct cost invoice line item having a third format including an associated cost code and direct cost invoice amount; and 
indexing each direct cost invoice line item a first time based on the third format including the associated cost code and associated cost type,
converting each sub invoice line item having the third format into a second format, different from the third format, wherein the second format includes a parent division for each direct cost invoice line item based on its associated cost code,
indexing each direct cost invoice line item a second time based on the second format,
for each direct cost invoice line item, determining whether (i) the associated cost code included in the first indexing or (ii) the parent division code included in the second indexing matches a corresponding project code associated with one of the line items in the prime contract SOV; and
for each direct cost invoice line item, matching one of (i) the associated cost code included in the first indexing or (ii) the parent division code included in the second indexing to a corresponding project code associated with one of the line items in the prime contract SOV such that each direct cost invoice line item in the one or more direct cost invoices corresponds to one of the plurality of line items in the prime contract SOV, wherein generating the prefilled owner invoice in the first format comprises generating the prefilled owner invoice such that the direct cost invoice amount from each respective direct cost invoice line item is applied to the contract amount from the corresponding line item in the prime contract SOV.
Claims 7 and 16 recite receiving, from the second client station associated with the second user, an indication of a time period; 
identifying the one or more sub invoices as being received within the time period, 
and identifying the one or more direct cost invoices as being received within the time period.
Claims 8 and 17 recite after receiving the one or more sub invoices, receiving an indication of an update to a given one of the one or more sub invoices; and 
based on the received indication, updating the given sub invoice.
Claims 9 and 18 recite receiving one or more supporting documents corresponding to the one or more sub invoices, wherein generating the prefilled owner invoice comprises providing (i) the one or more sub invoices, and (ii) the one or more supporting documents corresponding to the one or more sub invoices as attachments to the prefilled owner invoice.
Finally, Claims 21 and 22 recite indexing each sub invoice line item a first time based on the first format including its associated cost code and associated cost type;
adding a first respective representation of each sub invoice line item to an index table; 
and indexing each sub invoice line item a second time based on the second format including its determined parent division code;
adding a second respective representation of each sub invoice line item to the index table.
These myriad of limitations describing the formatting and organizing of invoices, while being appreciated as such, are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, including contracts and essential business matters, without significantly more.  Further, these limitations are directed to the abstract idea of concepts performed in the human mind, or mental processes.  Receiving information, matching information and generating an invoice can be performed in the human mind.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of at least one processor; a network interface,  a non-transitory computer-readable medium; program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions; client stations and causing a client station associated with a user to display the prefilled owner invoice individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite the limitations recited in Step 2A Prong 2 analysis above.  These additional elements are not sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application. Therefore, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (Pub. No. US 2009/0018889 A1) in view of Sankey (Pub. No. US 2019/0096012 A1,) Humenansky et al. (Pub. No. US 2006/0015805 A1,) and in further view of Wu et al. (Pub. No. US 2014/0358518 A1.)
Regarding Claims 1, 10 and 19, Petersen discloses a computing system comprising: 
	at least one processor; 
a network interface; (Petersen ¶0003; administering a construction contract over a commonly accessible data network)
a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system  (Petersen ¶0249; the methods described herein are intended for operation as software programs running on a computer processor) to perform functions including:
receiving a prime contract schedule of values (SOV), wherein the prime contract SOV comprises a plurality of line items, (Petersen ¶0015; general contract schedule of values having multiple general contract line items,) each line item in the prime contract SOV having an associated project code and contract amount; (Petersen ¶0127; the item numbers 508 are typically coded by specialty, such as 300+ for finishing work, 400+ for HVAC work, 600+ for electrical work and 700+ for plumbing work.) 
receiving, via the network interface from a first client station associated with a first user (Figure 1 Petersen; client stations for owner, general contractor and subcontractor as well as web server), one or more sub invoices, wherein each sub invoice comprises at least one sub invoice line item, (Petersen ¶0015; subcontract application for payment including the subcontract line items) each sub invoice line item having a first format that includes (i) an associated cost code, (Petersen Figure 7; showing item number)  (ii) an associated cost type, (Petersen Figure 7 cont.; showing cost type under “Page Dialog”) and (iii) a sub invoice amount; (Petersen ¶0007; subcontractors likewise prepare their estimates, based on the design documents provided by the architect, by determining materials and labor needed to accomplish the tasks specific to their respective specialties. The subcontractors also factor in their administrative overhead and percentage markup, and provide their proposed schedule in the form of line items. The subcontractor line items do not generally match the general contractor line items, although each of the subcontractor line items must fit within a line item proposed by the general contractor.)
receiving, from the first client station, a request that the one or more sub invoices be sent to a second user for review; (Petersen ¶0006; architect is also responsible for approving any change orders that are submitted for review by the general contractor over the course of the project.) Examiner notes architect is second user who approves subinvoice.)
receiving, from a second client station associated with the second user, (i) an indication that the one or more sub invoices are approved (Petersen ¶0087; contract administration program may provide an alert to the general contractor when the general contractor attempts to approve the next application for payment.) and (ii) a request to generate a prefilled owner invoice based on at least the one or more sub invoices; (Petersen ¶0015; general contract application for payment is created based on the updated contract line items.)
based on the request to generate the prefilled owner invoice, automatically: 
generating an index table, wherein generating the index table comprises: (Petersen Figs. 5-7 showing index tables)
indexing each sub invoice line item a first time based its associated cost code and associated cost type; (Petersen ¶0114; each line item includes four columns of information: item number 508, description of work 509, scheduled value 510 and index 511; ¶0106; allow the contract administration program to automatically number line items created by the general contractor in an incrementally ascending order)
for each sub-invoice line item, determining whether (i) the associated cost code included in the first indexing or (ii) the parent division code included in the second indexing matches a corresponding project code associated with one of the line items in the prime contract SOV; (Petersen ¶0015; general contract line items, including the associated number of units, are updated based on information in the associated subcontract line items received in the subcontract application for payment) (Petersen ¶0178; work completed this period 1116 and the materials presently stored 1117 fields are automatically populated by the contract administration program at steps s1030 and s1034 when the general contractor clicks on a button labeled "auto-populate" (not pictured), for example. The program then populates these fields based on information stored in the database 53, such as the general contractor schedule of values, the subcontractor applications for payment, the associated line items,) (Petersen ¶0232; Each job/extra/cost code/category combination may then be mapped to an item on the schedule of values for a particular job.) 
based on the matching, generating the prefilled owner invoice having the first format such that the sub invoice amount from each respective sub invoice line item is applied to the contract amount from the corresponding line item in the prime contract SOV; (Petersen ¶0015; general contract application for payment is created based on the updated contract line items.)  (Petersen ¶0139; In response to the general contractor's request to review a selected schedule of values, the web server 52 sends the selected schedule of values, previously submitted by the associated subcontractor (and stored in the database 53) to the web client 103.)
and causing, via the network interface, a third client station associated with a third user (Figure 1 Petersen; client stations for owner, general contractor and subcontractor as well as web server) to display the prefilled owner invoice. (Petersen ¶0130; At step s432, the general contractor submits the original schedule of values to the owner over the Internet 50, for example, by selecting the submit button 612 on the web page 600.)
Petersen discloses the matching of cost codes from sub invoices to the line items of the prime schedule of values by a general contractor using a computer system, but not automatically by a computer system:
for each sub invoice line item, matching one of (i) the associated cost code and cost type included in the first indexing or (ii) the parent division code included in the second indexing to a corresponding project code associated with one of the line items in the prime contract SOV such that each sub invoice line item in the one or more sub invoices corresponds to one of the plurality of line items in the prime contract SOV. (Petersen ¶0015; general contract line items, including the associated number of units, are updated based on information in the associated subcontract line items received in the subcontract application for payment) (Petersen ¶0178; work completed this period 1116 and the materials presently stored 1117 fields are automatically populated by the contract administration program at steps s1030 and s1034 when the general contractor clicks on a button labeled "auto-populate" (not pictured), for example. The program then populates these fields based on information stored in the database 53, such as the general contractor schedule of values, the subcontractor applications for payment, the associated line items,) (Petersen ¶0232; Each job/extra/cost code/category combination may then be mapped to an item on the schedule of values for a particular job.) 
Sankey discloses for each sub invoice line item, matching one of (i) the associated cost code and cost type included in the first indexing or (ii) the parent division code included in the second indexing to a corresponding project code associated with one of the line items in the prime contract SOV such that each sub invoice line item in the one or more sub invoices corresponds to one of the plurality of line items in the prime contract SOV. (Sankey ¶0007; extract data from the invoice data flow, the commitments data flow, and the budget transactions data flow) (Sankey ¶0024; system is configured to review the entire database of project-related transactions to determine whether any of the already entered transactions include information that matches the newly extracted data. This matching may be done by comparing invoice amounts, invoice numbers, and other unique identifying keys using both Boolean comparison and regular expressions to search for patterns and matches.) (Sankey ¶0031; Through the sorting process, the sorted data can be automatically entered into the corresponding fields of the various output documents of the various report types.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of generating invoices by associating cost codes with line items in Petersen with the known technique of software-based data association in Sankey because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an automated process of code association. (Sankey ¶0024; exemplary disclosed system may operate to significantly minimize or substantially eliminate data entry by an end user)
While Petersen teaches removing editing permissions for users (¶0100,) Petersen does not disclose, but Humenansky discloses: 
based on receiving the request that the one or more sub invoices be sent to the second user for review, automatically restricting the first client station from editing the one or more sub invoices; (Humenansky ¶0078; During this process, the user may also elect to "submit" the planning data, i.e., mark the data as read-only (locked) and ready for review.) (Humenansky ¶0078; During this process, the user may also elect to "submit" the planning data, i.e., mark the data as read-only (locked) and ready for review.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of generating invoices by associating cost codes with line items in Petersen with the known technique of permission-based document review in Humenansky because applying the known technique would have yielded predictable results and resulted in an improved system by allowing for a more secure process of document review. 
While Petersen discloses parent divisional and cost codes and types, (Petersen Figure 7 showing under “Page Dialog” column a cost code and its associated parent divisional code.  For example, materials and labor of different line items.) and these codes being indexed, (Petersen ¶0127; Referring back to FIG. 5, the index number 511, entered at step s420, is simply an incremental, numerical index of each line item, provided automatically in an embodiment of the invention; Figure 7 shows the indexed line items having cost codes and division codes indexed side by side) Petersen as modified by Sankey and Humenansky does not, but Wu does disclose: 
converting for each sub invoice line item having the first format into a second format, different from the first format, wherein the second format includes a parent division code for each sub invoice line item based on its associated cost code; (Wu ¶0246; This function can be added by modifying existing sorting program for English terms by adding one conversion: all characters, which are used for sorting, are converted into stroke counts (e.g., the words are converted into 030506, 02130405, 041505433) or pinyin before they are used as the sorting key in the search…¶0266; An index table is automatically generated from extracting coding rules and elementary facts from the master database table or individual database tables…¶0267; products and transactions may be combined in one virtual table. The data from this table can be exported like a dedicated table. Data from a dedicated table can be imported back into this master table)
indexing each sub invoice line item a second time based on the second format; (Wu ¶0291; FIG. 10 shows an index table for changes for all tables. It has a filter 630 to select a main type such as coding rules, names, terms or transactions) Showing the index table containing multiple indexed data points with different formats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of generating invoices by associating cost codes with line items in Petersen with the known technique of repeated processes in Wu, because applying the known technique would have yielded predictable results and resulted in an improved system by a more granular and comprehensive line item matching.

Regarding Claims 2, 11 and 20, Petersen as modified by Sankey, Humenansky and Wu discloses the computing system of claim 1, wherein the project codes associated with the plurality of line items in the prime contract SOV comprise a first syntax, and wherein the cost codes associated with the at least one sub invoice line item comprise a second syntax different from the first syntax. (Petersen Figure 7; showing cost codes 104, 105, 106… 202 and line items under column “Page Dialog” with different syntaxes)

Regarding Claims 4 and 13, Petersen as modified by Sankey, Humenansky and Wu discloses the computing system of claim 1, wherein the project codes associated with the plurality of line items in the prime contract SOV are division codes, and wherein matching one of (i) the associated cost code included in the first indexing or (ii) the parent division code included in the second indexing to a corresponding project code associated with one of the line items in the prime contract SOV comprises matching the parent division code included in the second indexing to an identical division code in one of the plurality of line items in the prime contract SOV. (Peterson ¶0143; Fig. 7… subcontractor line item is associated with a general contractor line item)

Regarding Claims 5 and 14, Petersen as modified by Sankey, Humenansky and Wu discloses the computing system of claim 1, wherein each line item in the prime contract SOV further comprises an associated cost type, wherein the project codes associated with the plurality of line items in the prime contract SOV are cost codes, and wherein matching one of (i) the associated cost code included in the first indexing or (ii) the parent division code included in the second indexing to a corresponding project code associated with one of the line items in the prime contract SOV comprises matching both of the cost code and cost type included in the first indexing to an identical cost code and cost type in one of the plurality of line items in the prime contract SOV. (Peterson ¶0143; Fig. 7… subcontractor line item is associated with a general contractor line item)

Regarding Claims 6 and 15, Petersen as modified by Sankey, Humenansky and Wu discloses the computing system of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including:
receiving, via the network interface from a fourth client station associated with a fourth user, (Figure 1 Petersen; client stations for owner, general contractor and subcontractor as well as web server) one or more direct cost invoices, wherein each direct cost invoice comprises at least one direct cost invoice line item, each direct cost invoice line item having a third format including an associated cost code and direct cost invoice amount; and (Petersen Figure 7 cont.; showing cost codes 104, 105, 106… 202 and line items under column “Page Dialog” with different syntaxes) Examiner notes the table including at least three formats.
for each direct cost invoice line item, determining whether (i) the associated cost code included in the first indexing or (ii) the parent division code included in the second indexing matches a corresponding project code associated with one of the line items in the prime contract SOV; (Sankey ¶0007; extract data from the invoice data flow, the commitments data flow, and the budget transactions data flow) (Sankey ¶0024; system is configured to review the entire database of project-related transactions to determine whether any of the already entered transactions include information that matches the newly extracted data. This matching may be done by comparing invoice amounts, invoice numbers, and other unique identifying keys using both Boolean comparison and regular expressions to search for patterns and matches.) (Sankey ¶0031; Through the sorting process, the sorted data can be automatically entered into the corresponding fields of the various output documents of the various report types.)
wherein generating the prefilled owner invoice in the first format comprises generating the prefilled owner invoice such that the direct cost invoice amount from each respective direct cost invoice line item is applied to the contract amount from the corresponding line item in the prime contract SOV. (Petersen ¶0015; general contract application for payment is created based on the updated contract line items.)
Petersen does not, but Sankey does disclose:
for each direct cost invoice line item, matching one of (i) the associated cost code included in the first indexing or (ii) the parent division code included in the second indexing to a corresponding project code associated with one of the line items in the prime contract SOV such that each direct cost invoice line item in the one or more direct cost invoices corresponds to one of the plurality of line items in the prime contract SOV. (Sankey ¶0007; extract data from the invoice data flow, the commitments data flow, and the budget transactions data flow) (Sankey ¶0024; system is configured to review the entire database of project-related transactions to determine whether any of the already entered transactions include information that matches the newly extracted data. This matching may be done by comparing invoice amounts, invoice numbers, and other unique identifying keys using both Boolean comparison and regular expressions to search for patterns and matches.) (Sankey ¶0031; Through the sorting process, the sorted data can be automatically entered into the corresponding fields of the various output documents of the various report types.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of generating invoices by associating cost codes with line items in Petersen with the known technique of software-based data association in Sankey because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an automated process of code association. (Sankey ¶0024; exemplary disclosed system may operate to significantly minimize or substantially eliminate data entry by an end user)
Wu discloses: 
indexing each direct cost invoice line item a first time based on the third format including the associated cost code and associated cost type, (Wu ¶0266; An index table is automatically generated from extracting coding rules and elementary facts from the master database table or individual database tables)
converting each sub invoice line item having the third format into a second format, different from the third format, wherein the second format includes a parent division for each direct cost invoice line item based on its associated cost code, (Wu ¶0246; This function can be added by modifying existing sorting program for English terms by adding one conversion: all characters, which are used for sorting, are converted into stroke counts (e.g., the words are converted into 030506, 02130405, 041505433) or pinyin before they are used as the sorting key in the search)
indexing each direct cost invoice line item a second time based on the second format, (Wu ¶0291; FIG. 10 shows an index table for changes for all tables. It has a filter 630 to select a main type such as coding rules, names, terms or transactions) Showing the index table containing multiple indexed data points with different formats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of generating invoices by associating cost codes with line items in Petersen with the known technique of repeated processes in Wu, because applying the known technique would have yielded predictable results and resulted in an improved system by a more granular and comprehensive line item matching.

Regarding Claims 7 and 16, Petersen as modified by Sankey, Humenansky and Wu discloses the computing system of claim 6, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including: 
receiving, from the second client station associated with the second user, an indication of a time period; (Petersen ¶0153; subcontractor periodically creates applications for payment. The timing of the applications for payment are generally governed by the subcontract)
identifying the one or more sub invoices as being received within the time period; and (Petersen ¶0165; saving the subcontractor's application for payment to which the document is to be attached, and proceeds in substantially the same manner with respect to obtaining and uploading the documents.)
identifying the one or more direct cost invoices as being received within the time period; (Petersen ¶0165; saving the subcontractor's application for payment to which the document is to be attached, and proceeds in substantially the same manner with respect to obtaining and uploading the documents.)

Regarding Claims 8 and 17, Petersen as modified by Sankey and Humenansky and Wu discloses the computing system of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including: 
after receiving the one or more sub invoices, receiving, from the second client station, an indication of an update to a given one of the one or more sub invoices; and (Petersen ¶0150; The owner/architect reviews the change order and determines whether to accept or reject it. Data indicating the decision is stored in the database 53 and sent by email to the general contractor at the web client 103. When the general contractor receives notice of approval, the general contractor approves the corresponding subcontractor's change order. Likewise, data indicating the approval is stored in the database 53 and sent by email to the appropriate subcontractor at the web client 104 or 105.)
based on the received indication, updating the given sub invoice. (Petersen ¶0151; the original schedule of values is updated throughout the course of project performance based on approved change orders) 

Regarding Claims 9 and 18, Petersen as modified by Sankey, Humenansky and Wu discloses the computing system of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including: 
receiving, from the first client station (Figure 1 Petersen; client stations for owner, general contractor and subcontractor as well as web server), one or more supporting documents corresponding to the one or more sub invoices, wherein generating the prefilled owner invoice comprises providing (i) the one or more sub invoices, (Petersen ¶0165; saving the subcontractor's application for payment to which the document is to be attached) and (ii) the one or more supporting documents corresponding to the one or more sub invoices as attachments to the prefilled owner invoice. (Petersen ¶0130; supporting documentation may be included with the schedule of values submitted to the owner/architect)

Regarding Claims 21 and 22, Petersen as modified by Sankey, Humenansky and Wu discloses the computing system of claim 1 and the non-transitory computer-readable storage medium of claim 10, wherein the program instructions that are executable by the at least one processor to cause the computing system to perform functions including indexing each sub invoice line item a first time based on the first format including its associated cost code and associated cost type comprise program instructions that are executable by the at least one processor to cause the computing system to perform functions including adding a first respective representation of each sub invoice line item to an index table; (Petersen ¶0114; each line item includes four columns of information: item number 508, description of work 509, scheduled value 510 and index 511; ¶0106; allow the contract administration program to automatically number line items created by the general contractor in an incrementally ascending order) Examiner notes a representation of each line item is present by item number 508.
and wherein the program instructions that are executable by the at least one processor to cause the computing system to perform functions including indexing each sub invoice line item a second time based on the second format including its determined parent division code comprise program instructions that are executable by the at least one processor to cause the computing system to perform functions including adding a second respective representation of each sub invoice line item to the index table. (Petersen ¶0127; Referring back to FIG. 5, the index number 511, entered at step s420, is simply an incremental, numerical index of each line item, provided automatically in an embodiment of the invention; Figure 7 shows the indexed line items having cost codes and division codes indexed side by side) Examiner notes the index number is also a representation of each line item.

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Chelst et al. (Patent No. US 9,208,528 B2,) Provinse (Pub. No. US 2002/0026416 A1,) Roth (Pub. No. US 2014/0095270 A1,) and Erbe (Pub. No. US 2018/0012315 A1.)  Provinse disclose a more detailed application of data matching to update invoices.  Erbe discloses a system for construction managers to match a direct cost to a schedule of values. Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629